
	

114 HCON 124 IH: Recognizing the 75th anniversary of the attack on Pearl Harbor and the lasting significance of National Pearl Harbor Remembrance Day.
U.S. House of Representatives
2016-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. CON. RES. 124
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2016
			Mr. Takai (for himself, Mr. Graves of Missouri, and Ms. Gabbard) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		CONCURRENT RESOLUTION
		Recognizing the 75th anniversary of the attack on Pearl Harbor and the lasting significance of
			 National Pearl Harbor Remembrance Day.
	
	
 Whereas, on December 7, 1941, without warning and minutes before 8 a.m., aircraft of the Imperial Japanese Navy and Air Force attacked United States military installations at Pearl Harbor and elsewhere on the Island of Oahu, Hawaii;
 Whereas the bulk of the attack at Pearl Harbor lasted for approximately five hours, during which 2,403 members of the United States Armed Forces were killed or mortally wounded, 1,247 members of the Armed Forces were wounded, and 57 civilians lost their lives;
 Whereas Japanese aircraft mercilessly attacked American facilities, naval vessels, and aircraft in two waves, destroying or severely damaging numerous vessels of the United States Pacific fleet and 188 United States aircraft, while Japanese submarines torpedoed several American vessels between San Francisco and Honolulu;
 Whereas President Franklin Delano Roosevelt declared the day of the attack on Pearl Harbor a date which will live in infamy, and Americans became united in remembrance of their fallen countrymen and committed to defending the United States against all aggressors;
 Whereas the following day, on December 8, 1941, Congress declared war against Japan, and three days later against Germany, thus beginning America’s involvement in a global conflict that would define a generation;
 Whereas more than 320,000 American men sacrificed their lives to preserve the sacred freedoms of the United States, to cease forever the spread of Nazism through Europe and imperialism by Japan;
 Whereas, after nearly four years of warfare, on September 2, 1945, after victory on the European front, World War II ended with the Japanese surrendering aboard the USS Missouri;
 Whereas, in 1950, Admiral Arthur Radford ordered that a flagpole be erected over the remains of the USS Arizona, one of the United States battleships sunk at Pearl Harbor;
 Whereas the USS Arizona serves as the final resting place for many of the battleship’s 1,177 crew members who lost their lives on December 7, 1941;
 Whereas the USS Arizona also serves as an educational site for citizens and international visitors alike, raising awareness about the attack on Pearl Harbor and the perils of war;
 Whereas the terms of Japanese surrender fostered significant democratic reform in Japan, including ensuring the individual liberty and rights of the people of Japan;
 Whereas the United States has moved beyond the tragedy of Pearl Harbor and war against Japan and, in the years since the conclusion of World War II, has formed a strong and valuable alliance with Japan, including military cooperation and bilateral trade;
 Whereas the 75th anniversary of the attack on Pearl Harbor is on December 7, 2016; and Whereas, on August 23, 1994, Congress enacted Public Law 103–308 (reenacted later as section 129 of title 36, United States Code), which designated December 7th of each year as National Pearl Harbor Remembrance Day and requests the President to issue each year a proclamation calling on the people of the United States to observe National Pearl Harbor Remembrance Day with appropriate ceremonies and activities and all departments, agencies, and instrumentalities of the Federal Government, and interested organizations, groups, and individuals, to fly the flag of the United States at half-staff each December 7th in honor of the individuals who died as a result of their service at Pearl Harbor: Now, therefore, be it
	
 That Congress, on the occasion of the 75th anniversary of the December 7, 1941, attack on Pearl Harbor, Hawaii—
 (1)pays tribute to the members of the United States Armed Forces and civilians who died in the attack; (2)honors the thousands of men and women of the United States Armed Forces who paid the ultimate sacrifice and gave their lives in defense of freedom and liberty during World War II;
 (3)acknowledges the continued peaceful and mutually beneficial relationship between the United States and Japan;
 (4)appreciates the efforts of Japan as one of the most reliable security partners of the United States; and
 (5)encourages Japan to continue to develop strategic and economic policies, in partnership with the United States, that promote stability throughout Asia and reduce barriers in trade between the two nations.
			
